Citation Nr: 0518158	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  01-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from September 1950 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied increased evaluations for hemorrhoids, duodenal 
ulcer, and malaria.

The veteran requested and was scheduled for a Board 
videoconference hearing to be held in April 2002.  However, 
the veteran failed to report for that hearing.  An April 2002 
note for the file indicates that all attempts to locate the 
veteran had failed. 

In a November 2002 Board decision, a compensable evaluation 
for malaria was denied, and that determination constituted a 
final decision.  Thereafter, in a June 2003 remand, the Board 
requested that additional evidentiary development be 
undertaken as to the present issues in this case.  The 
requested development has been undertaken, and the case is 
now before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not shown by objective 
evidence to be large or thrombotic, or irreducible with 
excessive redundant tissue evidencing frequent recurrences.

2.  Based upon the competent and probative evidence of 
record, the veteran's duodenal ulcer is not characterized by 
moderately severe symptoms, which are less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year; or 
moderate postgastrectomy syndrome with less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.114, Diagnostic 
Code (DC) 7336 (2004).

2.  The criteria for a disability evaluation in excess of 20 
percent for duodenal ulcer have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.112-4.114, DCs 7305, 7308 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a July 2003 letter implementing VA's duty to notify and to 
assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claims and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the 
appellant was advised by virtue of a May 2000 rating 
decision, and a detailed Statement of the Case (SOC) issued 
in August 2000 and several subsequent rating decisions, as 
well as Supplemental Statements of the Case issued during the 
pendency of this appeal, of the pertinent law and what the 
evidence must show in order to substantiate the claims.  Any 
notice provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  See Mayfield v. Nicholson, supra, 
slip op. at 27. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claims and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matters being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
VA medical evidence has been secured for the file.  In 
addition, the Board scheduled the veteran twice recently for 
VA examinations (in 2003 and 2004).  For its part, VA has 
done everything reasonably possible to assist the veteran, 
and no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In a December 1956 rating decision, the RO granted a 
noncompensable evaluation for hemorrhoids effective from 
November 1956, and a 20 percent evaluation for duodenal 
ulcer, effective from July 1952.  In February 2000, the 
veteran requested increased evaluations for these service-
connected disabilities, and reported that he had received all 
of his medical treatment at the VA outpatient clinic (VAOPC) 
in Fort Worth, TX, and at the VA Medical Center (VAMC) in 
Dallas, Texas.

A VA examination was conducted in March 2000, at which time 
the veteran was noted to be 73 years of age.  The examiner 
noted that the veteran had poor bowel control and perirectal 
irritation, but no bleeding.  Rectal examination revealed 
scarring due to previous surgery and poor sphincter control, 
with dilated and weak sphincter.  A small hemorrhoid (1/4 
centimeter) was present just inside the orifice of the 
rectum.  There was no evidence of bleeding, but a 3-cm scar 
was present where he had undergone a fistulectomy.  The 
examiner opined that the veteran had a lot of damage done to 
the rectum from having had hemorrhoids and surgery. 

In a May 2000 rating decision, increased evaluations for 
service-connected hemorrhoids and duodenal ulcer were denied.  
However, an increased evaluation from 0 to 10 percent for 
service connected postoperative residuals, fistula in ano, 
was granted under Diagnostic Code 7336, as consistent with 
findings of constantly slight or occasionally moderate 
leakage.  

VA radiology reports show that an ultrasonic examination of 
the abdomen done in June 2000 was normal in diameter and 
appearance.  VA records also document the veteran's weight at 
various times reported as: 183 (9/98); 177.5 (2/00); 180.9 
(2/01); 169 (5/01); 197 (9/01) 181 (11/01); 181 (3/02); and 
186.7 (5/02).

The veteran underwent a VA physical examination in April 
2002.  He denied any chronic indigestion or heartburn.  It 
was noted that he had no recent change in his weight (181) or 
stools.  A history of hemorrhoids and hernia repair was 
noted.  Examination of the abdomen revealed a well-healed 
mid-line surgical scar, and bilateral well-healed inguinal 
hernia scars.  Bowel sounds were normal and there was no 
evidence of tenderness, distension or appreciable masses and 
no hepatosplenomegaly.  Rectal examination revealed non-
thrombosed hemorrhoids, normal sphincter tone, and no rectal 
masses.  Stool was negative for occult blood.  No abdominal, 
genitourinary, or rectal conditions were diagnosed.

A VA examination of the stomach and duodenum was conducted in 
April 2003.  The veteran complained of indigestion, abdominal 
bloating, dyspepsia, and gastroesophageal reflux after meals 
on a daily basis.  It was noted that he had not required any 
recent GI surgery, nor had any testing revealed active ulcer.  
Intermittent treatment with H2 blockers was reported.  The 
veteran denied symptoms of vomiting, dyspaghia, hematemesis, 
melena, diarrhea, constipation, or post-prandial abdominal 
pain.  The examiner noted a gradual weight loss, as shown 
from 174 pounds in September 2002 to the April 2003 weight of 
168.  There was no sign of anemia.  The abdomen was described 
as slightly obese with slight tenderness in the epigastrum.  
Bowel sounds were normal and scars were described as healed.  
An upper GI series showed that the duodenal bulb and a 
duodenal sweep were normal, without any obstruction.  A 
diagnosis of post-operative vagotomy and antrectomy for 
remote peptic ulcer disease, now with symptoms of 
gastroesophageal reflux disorder, was made. 

A VA rectum and anus examination was also conducted April 
2003.  The veteran complained of intermittent swelling and 
itching of hemorrhoidal tissue, which he treated with 
suppositories.  The veteran reported having minimal, scant 
blood on toilet tissue following a bowel movement.  There was 
no thrombosis, fecal leakage, clinical anemia, or fissures.  
The degree of sphincter control was described as good, and 
the examiner indicated that no pad was needed for leakage.  
Rectal examination revealed 3 small areas of floppy external 
skin tags, and 2 pink mucosal prominences just inside the 
anal verge, without visible swelling, thrombosis, or 
bleeding.  There was no fissure, fistulae, or masses.  The 
diagnosis was hemorrhoids with residual external skin tags 
and a remote history of hemorroidectomy and fistulectomy. 

The record shows that in July 2003 the veteran's records from 
the Social Security Administration were requested, and that a 
reply was received indicating that his folder had been 
destroyed and no records were available.

VA records show that the veteran was seen in January 2004 
shortly after suffering from a cerebrovascular accident.  
Laboratory testing revealed mild anemia. 

A VA examination of the stomach and duodenum was conducted in 
October 2004.  The veteran gave a history of peptic ulcer 
disease and two past surgical treatments.  He denied symptoms 
of vomiting, hematemesis, melena, diarrhea, constipation, 
vomiting, colic, distension, or nausea.  It was noted that 
the veteran took Aciphex and Rolaids daily after every meal, 
but that he had no circulatory disturbances or hypoglycemic 
reactions after meals.  The examiner indicated that the 
veteran's weight was stable and that there was no sign of 
anemia.  There was no pain or tenderness on abdominal 
examination.  A diagnosis of duodenal ulcer status post 
gastrectomy, with residuals, was made.  

A VA rectum and anus examination was also conducted October 
2004.  The degree of sphincter control was described as good, 
and the examiner indicated that no pad was needed for 
leakage.  The veteran reported that he had occasional fecal 
leakage occurring 3-4 times a week, without involuntary bowel 
movements.  He complained of residual pain and soreness about 
the rectum with occasional red blood on toilet tissue shown 2 
to 3 times a week.  There were no signs of anemia or 
fissures, but the examiner noted signs of recent bleeding.  
External hemorrhoids of moderate size were present, without 
acute thrombosis.  Diagnosis was hemorrhoids with residuals. 

III.  Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected joint disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran's entire history is 
reviewed when making a disability rating.  38 C.F.R. § 4.1.

The evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, but the primary concern in a claim for an increased 
evaluation for service-connected disability is the present 
level of disability.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although rating personnel are directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

IV.  Analysis

A.  Hemorrhoids

The veteran's service connected hemorrhoids are currently 
assigned a noncompensable evaluation.  A noncompensable 
evaluation for hemorrhoids encompasses a finding of mild or 
moderate external or internal hemorrhoids.  A 10 percent 
disability evaluation is warranted for large or thrombotic, 
irreducible, external or internal hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent evaluation disability evaluation is warranted for 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  38 C.F.R. § 4.114, DC 7336.

Applying the legal criteria cited above to the facts of this 
case, the Board finds that a compensable rating is not 
warranted for hemorrhoids.  As support for this 
determination, the Board notes that the two most recent VA 
rectal examinations conducted in April 2003 and October 2004 
showed no anemia, fissures, or ulcerations.  Although 
internal and/or external hemorrhoids were shown during the 
2000, 2003, and 2004 examinations, these were described as no 
more than moderate, and without swelling or thrombosis.  

Essentially, the primary symptomatology associated with the 
veteran's hemorrhoids consists of the veteran's complaints of 
residual pain and occasional minimal bleeding.  VA records 
dated from 1998 to 2003 do not reflect that the veteran has 
required any frequent or even infrequent treatment for his 
hemorrhoids, and fail to show any findings consistent with 
identifying large or thrombotic, irreducible, external or 
internal hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences, and VA examinations 
conducted from 2000 to 2004 were also negative for such 
evidence.  It is also noted that a finding of mild anemia was 
established in one isolated laboratory finding as shown in a 
medical record of January 2004, following a stroke.  There 
has been no finding of anemia on either the 2003 or 2004 VA 
examinations or in any other medical record.  Therefore, the 
Board is unable to conclude that such isolated finding 
represents a chronic symptom associated with hemorrhoids.  
The Board notes that the veteran's manifestations of fecal 
leakage are already compensated as a separate service 
connected disability (post-operative residuals, fistula in 
ano).  

While the 2000 VA examination reflects that the examiner 
opined that the veteran had a lot of damage done to the 
rectum from having had hemorrhoids and surgery, arguably 
indicative of redundant tissue evidencing frequent 
recurrences, there was no finding at that time of large or 
thrombotic, irreducible, external or internal hemorrhoids.  
The Board notes that it is significant in this case that the 
criteria under 38 C.F.R. § 4.114, DC 7336, are in the 
conjunctive ("with"), rather than the disjunctive ("or"), 
thereby establishing that each rating factor cannot be 
considered in isolation from the others.  Moreover, the more 
recent evidence of record fails to document redundant tissue 
evidencing frequent recurrences.  

Based upon the above, the Board finds that the veteran's 
hemorrhoid disability is manifested by mild or moderate 
external or internal hemorrhoids, warranting the currently 
assigned noncompensable evaluation.  The Board acknowledges 
that the veteran has asserted that the symptoms of his 
hemorrhoids have manifested to a compensable degree.  There 
is, however, no objective medical evidence to support such an 
assertion, and the Board finds that the probative value of 
these assertions to be overcome by the more objective 
negative clinical evidence, in particularly the reports from 
the most recent VA rectal examinations cited above.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Accordingly, 
the Board finds that the probative weight of the negative 
evidence exceeds that of the positive, and that the veteran's 
hemorrhoids do not warrant a compensable evaluation with 
application of all pertinent governing criteria.  Gilbert, 1 
Vet. App. at 49.


B.  Duodenal Ulcer

The veteran's service-connected duodenal ulcer is currently 
assigned a 20 percent evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

With respect to the applicable law, during the pendency of 
this appeal, effective July 2, 2001, VA amended portions of 
38 C.F.R. § 4.114, the regulation governing evaluations of 
the digestive system.  66 Fed. Reg. 29,488 (May 31, 2001) 
(codified as amended at 38 C.F.R. § 4.114 (2004)).  However, 
because the amendment did not change the particular 
diagnostic codes that are applicable to the veteran's claim, 
which are DC 7305 and DC 7308, the Board need not analyze the 
claim pursuant to the revised portions of the regulation.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in section 4.14.  
See 38 C.F.R. § 4.113 (2004).  The Board notes that ratings 
under Diagnostic Codes 7301 through 7329, inclusive, 7331, 
7342, and 7345 to 7348 will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. § 4.114 (2004).

Under DC 7305, a 20 percent evaluation is assigned for 
moderate duodenal ulcer with recurring episodes of severe 
symptoms 2 or 3 times a year averaging 10 days in duration; 
or with continuous moderate manifestations.  A 40 percent 
evaluation is granted for moderately severe duodenal ulcer, 
which is less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
is assigned for severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 

Under DC 7308, a 20 percent evaluation is warranted for mild 
postgastrectomy syndrome manifested by infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations; a 40 percent 
evaluation is warranted for moderate postgastrectomy syndrome 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent evaluation is 
assigned for severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia. 

Although none of the diagnostic codes applicable to the 
present matter on appeal was changed in the recent 
amendments, the terms of 38 C.F.R. § 4.112 relating to weight 
loss were amended.  Prior to July 2001, minor weight loss or 
greater losses of weight for periods of brief duration were 
not considered of importance in rating.  Rather, weight loss 
became of importance where there was an appreciable loss that 
was sustained over a period of time.  In evaluating weight 
loss, generally, consideration was to be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicated that there had been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (effective prior to July 2, 
2001).

The revised provisions for purposes of evaluating conditions 
in section 4.114 state that the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability 
to gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 
(effective on and after July 2, 2001).

The Board notes that it is significant in this case that the 
criteria under both 38 C.F.R. § 4.114, Diagnostic Codes 7305 
and 7308, are in the conjunctive ("and"), rather than 
disjunctive ("or"), thereby establishing that each rating 
factor cannot be considered in isolation from the others.

The Board has considered the criteria of 38 C.F.R. § 4.114, 
DC 7305 (40 percent), used for the evaluation of duodenal 
ulcer.  Under that code, an evaluation of 40 percent is 
granted for moderately severe duodenal ulcer, which is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  

Specifically, although the veteran reports symptoms of 
indigestion, abdominal bloating, dyspepsia, and 
gastroesophageal reflux after meals on a daily basis, there 
is no indication of moderately severe duodenal ulcer 
productive of anemia, weight loss, or any incapacitating 
episodes.  Although a 6-pound gradual weight loss was noted 
between September 2002 and April 2003, such loss is not 
considered significant for VA rating purposes of this 
disability, and, moreover, the 2004 VA examination report 
described the veteran's weight as stable.  See 38 C.F.R. 
§ 4.112.  It is also noted that although a laboratory finding 
of mild anemia was established in one isolated medical record 
of January 2004, following a stroke.  There has been no 
finding of anemia on either the 2003 or 2004 VA examinations 
or in any other medical record.  Therefore, the Board is 
unable to conclude that this finding represents a chronic 
symptom associated with duodenal ulcer.  

We have also considered the criteria of DC 7308 (40 percent), 
used to evaluate moderate postgastrectomy syndrome.  Under 
that code, an evaluation of 40 percent is warranted for less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  

The veteran's disability also does not present evidence of 
even mild circulatory disturbance after meals or of diarrhea.  
In this regard, the 2003 VA examination report shows that the 
veteran denied symptoms of vomiting, dyspaghia, hematemesis, 
melena, diarrhea, constipation, or post prandial abdominal 
pain.  Similarly, the 2004 VA examination report shows that 
the veteran denied symptoms of vomiting, hematemesis, melena, 
diarrhea, constipation, vomiting, colic, distension, or 
nausea.  It was noted that the veteran took Aciphex and 
Rolaids daily after every meal, but that he had no 
circulatory disturbances or hypoglycemic reactions after 
meals.  As previously discussed, the gradual weight loss 
shown between 2002 and 2003 is not clinically significant for 
purposes of rating duodenal ulcer.  See 38 C.F.R. § 4.112  

The veteran's symptoms in this case are appropriately 
evaluated as 20 percent disabling under DC 7305, and do not 
more nearly approximate the criteria for a 40 percent 
evaluation under either DC 7305 or 7308.  As a result, the 
preponderance of the evidence does not show that the service-
connected duodenal ulcer meets the criteria for a disability 
evaluation in excess of 20 percent under Diagnostic Codes 
7305 or 7308, at any time since an evaluation in excess of 20 
percent was sought in February 2000.  See 38 C.F.R. § 4.114, 
DCs 7305, 7308 (2004).  Under these circumstances, the 
evidence is not in relative balance, the doctrine of 
reasonable doubt is not for application, and the claim must 
be denied.


ORDER

A compensable evaluation for hemorrhoids is denied.

A disability evaluation in excess of 20 percent for duodenal 
ulcer is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


